Citation Nr: 1708121	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  05-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for a bilateral eye disorder to include hyperopia and astigmatism, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to an increased initial rating for coronary artery disease, currently evaluated as 30 percent disabling from September 1, 2004.

4.  Entitlement to an effective date prior to May 25, 2004, for the award of service connection for coronary artery disease.

5.  Whether a reduction of the disability rating for residuals of prostate cancer, also claimed as urinary frequency and nocturia from 100 percent rating to 20 percent effective January 1, 2015 was proper.

6.  Whether the bilateral factor under 38 C.F.R. § 4.26 is applicable for assignment of a rating in excess of 10 percent for telangiectasia of the scrotum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active military service from November 1954 to November 1956 and from September 1958 to October 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2004, July 2008, June 2010 and October 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in February 2007, September 2009, and December 2011.

In the April 2004 rating decision, the RO denied reopening a previously denial of service connection for hypertension.  The Board reopened the claim in a September 2009 decision.  The April 2004 rating decision also denied a claim of service connection for diabetic retinopathy, claimed as a bilateral eye disorder.  The Veteran appealed this denial.  In the Statement of the Case (SOC) dated in January 2005, the RO recharacterized the issue as entitlement to 'service connection for hyperopia, astigmatism, and diabetic retinopathy.'  However, in the February 2005 substantive appeal the Veteran indicated that he was only appealing the issues of entitlement to service connection for hyperopia and astigmatism.  The Board reopened the claim for service connection for a bilateral eye disorder in a December 2011 decision.  The issues of entitlement to service connection for hypertension and for a bilateral eye disorder were remanded to the RO for additional development.

In December 2011, the Board noted that the issues of entitlement to service connection for cataracts and diabetic retinopathy have been raised by the record and referred these issues to the Agency of Original Jurisdiction (AOJ).  Specifically, in an August 2010 statement, the Veteran asserted that his cataracts were associated with his exposure to herbicide in service or secondary to service-connected diabetes mellitus.  The AOJ issued a May 2013 decision that denied service connection for cataracts.  However, the record reflects that the AOJ has not yet taken any action with regard to the issue of entitlement to service connection for diabetic retinopathy.  As this issue has not yet been adjudicated by the AOJ and the Board does not have jurisdiction over it.  38 C.F.R. § 19.9(b) (2016).  However, this issue is inextricably intertwined with the claim of entitlement to service connection for a bilateral eye disorder.  Further actions as set forth below are needed to permit the Board to address fully the matters on appeal.

In a July 2008 rating decision, the RO granted service connection for coronary disease (CAD) and assigned a 10 percent rating from May 25, 2004.  The Veteran was notified of this decision and he filed a timely Notice of Disagreement as to the disability rating and the effective date of the rating in October 2008.  In an August 2010 rating decision, the RO determined that there had been clear and unmistakable error in the July 2008 rating decision.  The RO assigned a 100 percent rating to the coronary disease from May 25, 2004, assigned a 10 percent rating from September 1, 2004, and a 30 percent rating from March 16, 2010.  In September 2010, the Veteran filed a timely Notice of Disagreement (NOD) as to the initial rating and the effective date of service connection for coronary artery disease.  In December 2011, the Board remanded the case for issuance of an SOC as to these issues per Manlincon v. West, 12 Vet. App. 238 (1999).  This was accomplished in February 2013 and the Veteran perfected an appeal in March 2013.  In a February 2013 rating decision, the RO increased the rating for CAD from 10 percent to 30 percent from September 1, 2004.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Based on the foregoing, the Board concludes that there has been substantial compliance with its December 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In a June 2010 rating decision, the RO assigned a 10 percent rating to the telangiectasia of the scrotum from March 9, 2010 and denied entitlement to service connection for a dental disability claimed as secondary to the diabetes mellitus.  The Veteran was notified of this decision and he filed a timely NOD in August 2010.  In July 2011, an SOC was issued only for the claim for an increased rating for telangiectasia of the scrotum; the Veteran perfected an appeal in August 2011.  Therefore, in December 2011, the Board remanded the case for issuance of an SOC for the issue of service connection for a dental disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In February 2013, the RO issued an SOC but the Veteran did not perfect an appeal.  Therefore, the claim of entitlement to service connection for a dental disability is no longer on appeal before the Board.  In regard to his claim for an increased rating for telangiectasia of the scrotum, the Veteran indicated in the August 2011 substantive appeal that he wished to appear for a Travel Board hearing.  However, in a September 2014 statement, he withdrew his hearing request.  Accordingly, the Board proceeds with the claim with no hearing.

In an August 2014 rating decision, the RO proposed to reduce the rating for prostate cancer, also claimed as urinary frequency and nocturia from 100 percent to 20 percent, and the level of the special monthly compensation based on loss of use of a creative organ.  This was effectuated by the October 2014 rating decision, effective January 1, 2015.  The Veteran filed a timely NOD in October 2014, and the RO issued an SOC in January 2015 as to these issues.  In February 2015, the Veteran filed a substantive appeal only for the issue of whether the reduction from 100 percent rating to 20 percent for prostate cancer, also claimed as urinary frequency and nocturia was proper.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral eye disorder to include hyperopia and astigmatism, to include as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current hypertension began in service.

2.  Prior to July 25, 2016, the Veteran's CAD is not shown to have been productive of more than one episode of acute congestive heart failure in the past year, or; workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 
 
3.  From July 25, 2016, the Veteran's CAD was manifested by a workload of less than 5 METs resulting in dyspnea, fatigue, angina, dizziness , but was not shown to have been productive of chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

4.  The Veteran's telangiectasia of the scrotum is not located on either lower extremity, and does not involve paired skeletal muscles.

5.  In August 2014, the RO notified the Veteran of a rating decision proposing to reduce the disability rating for prostate cancer from 100 percent to 20 percent.

6.  A rating decision dated in October 2014 reduced the 100 percent disability rating assigned for prostate cancer to 20 percent effective January 1, 2015.

7.  At the time of the reduction, a 100 percent rating for the Veteran's prostate cancer had been in effect since January 31, 2013, less than five years.
 
8.  At the time of the reduction, the Veteran's prostate cancer was in remission, with no evidence of local recurrence or metastasis.

9.  The Veteran submitted his claim for service connection for a heart disorder on May 30, 2003.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Prior to July 25, 2016, the criteria for a disability rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 4.104, Diagnostic Code 7005 (2016).
 
3.  From July 25, 2016, the criteria for a disability rating of 60 percent, but no higher, for CAD have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 4.104, Diagnostic Code 7005 (2016).

4.  The criteria for application of the bilateral factor under 38 C.F.R. § 4.26 for assignment of a rating in excess of 10 percent for telangiectasia of the scrotum have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.7, 4.26, 4.104, 4.118, Diagnostic Codes 7120-7804 (2016).

5.  The criteria for restoration of a 100 percent disability rating for residuals of prostate cancer have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.115b, Diagnostic Code 7528 (2016).

6.  The criteria for an effective date of May 30, 2003, but no earlier, for the award of service connection for CAD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA with regard to the claim of service connection for hypertension.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's claims concerning the proper disability rating and effective date to be assigned to his service-connected CAD arises from his disagreement with the initial disability rating and effective date assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating and effective date assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes, as well as the regulations pertinent to the establishment of an effective date.

A VA letter issued in April 2010 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

With respect to the issue of the propriety of the rating reduction for residuals of prostate cancer, there are specific procedural requirements applicable to rating reductions.  If a reduction in the rating is considered warranted and the lower rating would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating decision proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105(i).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i).

Here, the appeal arises from the RO-initiated action to reduce the Veteran's disability rating for prostate cancer from 100 percent to 20 percent.  The RO sent to the Veteran a letter dated in August 2014 accompanied by the rating decision proposing the reduction, which notified the Veteran of the proposed action, the basis for that action, and that he could submit evidence to show that a reduction in award was not warranted.  The RO also informed the Veteran that he could request, and VA would then afford him, a personal hearing to present evidence or argument on any important point in his claim.  In October 2014, the RO notified the Veteran by a letter that the proposed reduction had been effectuated effective from January 1, 2015.  This letter included a copy of the October 2014 rating decision effectuating the proposed reduction.  This rating decision set forth all material facts and reasons for reducing the rating assigned for the Veteran's disability from 100 percent to 20 percent.  In the letter, the RO informed the Veteran that he could submit evidence to show that the rating should not be reduced.  These actions by the RO essentially complied with the duties to notify and assist, as well as the timing requirements for effectuating the reduction, as specified in 38 C.F.R. § 3.105.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO also provided the Veteran appropriate VA examinations in July 2007, May 2010, December 2012, and July 2016 to ascertain the current severity of his service-connected CAD.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The VA examiners discussed the history of the Veteran's CAD, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his CAD.  VA also provided the Veteran with an examination in connection with the reduction in May 2014.  The examination reports included a clinical examination of the Veteran, with review of the claims file.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected disabilities, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran contends that his hypertension initially started in service.  He avers that in service, he was treated for high blood pressure and high cholesterol with diet and exercise.  Alternatively, the Veteran asserts that his hypertension is secondary to his service-connected diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss and hypertension, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

Service treatment records show no abnormality in blood pressure was noted on report of examination prior to separation in September 1956, a blood pressure reading of 114/80 was recorded.  

During hospitalization in November 1972, a blood pressure reading of 118/80 was recorded.

On a report of medical examination dated in December 1973, a blood pressure reading of 116/78 was recorded.  In November 1975 the Veteran was afforded a fasting blood sugar test following which mild diabetes mellitus was diagnosed.  Examination revealed a blood pressure reading of 138/90.  On a periodic report of medical examination, dated in January 1977, a blood pressure reading of 128/76 was recorded.

In September 1979, the Veteran was seen at the Family Practice Clinic at which time his weight was 188 pounds.  A blood pressure reading of 136/92 was recorded.  The recommendations included losing weight and resuming a diet.  On the periodic report of medical examination in December 1979, a blood pressure reading of 112/76 was recorded.

In January 1981 evaluation of the body systems was unremarkable.  A blood pressure reading of 122/78 was recorded.  On a number of occasions during the remainder of service, he was seen for evaluation and control of diabetes.  A blood pressure reading of 117/72 was recorded in June 1982.  In February a blood pressure reading of 132/88 was recorded.  A blood pressure reading of 134/84 was recorded in March 1983.  In April 1983, blood pressure was 110/86.  In May 1983, blood pressure was 120/82.

On the report of medical examination for retirement in July 1983, a blood pressure reading of 120/90 sitting was recorded.

In August 1983, a blood pressure reading of 118/88 was recorded.

During a January 1984 VA examination, the Veteran reported high blood pressure was found in 1975 at the Patrick Air Force Base but that he received no treatment and was told to lose weight.  The Veteran's blood pressure readings were 124/84 seated, 122/88 standing, 136/94 sitting after exercise and 120/90 two minutes after exercise.  The final diagnosis was history of high blood pressure with an average blood pressure reading of 125/89.

A February 1984 treatment record shows a blood pressure reading of 130/88.  

During a January 1985 VA examination, a blood pressure reading of 116/84, seated, was recorded.  A blood pressure reading of 120/84 standing was recorded.

The Veteran was evaluated at the rheumatology clinic in January 1985.  A blood pressure reading of 140/70 was recorded.

A June 2010 VA examiner noted the onset of the Veteran's hypertension was allegedly in 1985.  It was noted that in 1984 to 1985 the Veteran had slightly elevated blood pressure and the question was then raised regarding obesity and he was subsequently started on antihypertensive medications.  On clinical examination, blood pressure readings of 119/60, 120/62 and 120/60 were recorded.  The diagnosis was essential hypertension.  The examiner provided an opinion that the Veteran's hypertension is not caused by or a result of military service.  In support of this opinion, the examiner stated that following review of all records of military service encounters, there is no documentation of any elevated blood pressures.  There are numerous documented normal blood pressures which were recorded at encounter visits and upon annual physical exams while in the service.  The diagnosis of essential hypertension was made after service.

A January 2008 VA examiner opined that the Veteran's hypertension is at least as likely as not secondary to his diabetes.  The examiner noted that the Veteran was initially diagnosed with diabetes in November 1975 and an extensive review of the Veteran's claims file revealed occasional elevated blood pressure, three slightly elevated readings, and numerous reading that were well within normal limits between 1973 and 1983.  The examiner stated this timeline confirmed that the Veteran's diabetes predates his hypertension and it is well established that diabetes is a known risk factor for all end organ micro-vascular diseases, including hypertension.  

In contrast, a June 2008 VA examiner opined that the Veteran's hypertension is less likely than not related to his diabetes because there is no evidence of significant renal dysfunction.  The examiner stated that without the presence of renal dysfunction, it is less likely as not that the Veteran's current essential hypertension predates his abnormal renal function.

Additionally, a June 2013 VA examiner concurred with the June 2008 VA examiner's opinion that the Veteran's essential hypertension is not caused by or a result of service-connected diabetes mellitus.  The examiner provided the following rationale:

An extensive review of the [V]eteran's C-file [(claims file)], and VA medical record reveals that the [V]eteran's diagnosis of essential hypertension was established approximately 7 years before any abnormalities in renal function were first noticed.  Therefore, the [V]eteran's hypertension is considered essential (hypertension for which no underlying etiology can be determined).  His essential hypertension predates his abnormal renal function.

A review of current medical literature is silent for any mechanism by which diabetes can cause or aggravate hypertension in a person with normal renal function.  This veteran has no evidence of renal disease [that] predates his diagnosis of essential hypertension.  His hypertension is categorized as essential hypertension (hypertension for which no underlying etiology can be determined).

On [t]his [V]eteran's (sic) hypertension is a stand-alone process, neither adjunct to nor aggravated by his service-connected diabetes mellitus.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for hypertension.

The Veteran's service treatment records do not show an official diagnosis of hypertension.  However, during service, on the November 1975 examination, the blood pressure reading was 138/90.  In September 1979, the blood pressure reading was 136/92.  Finally, on the report of separation examination in July 1983 the Veteran's blood pressure reading was 120/90, sitting.

Hypertension, as defined for VA purposes, exists when diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

As such, the evidence establishes that in service, the Veteran had blood pressure readings approximating hypertension meeting the criteria under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.

Further, within one year from separation, during the January 1984 VA examination, the Veteran's blood pressure readings were 124/84 seated, 122/88 standing, 136/94 sitting after exercise and 120/90 two minutes after exercise.  The final diagnosis was history of high blood pressure with an average blood pressure reading of 125/89.  At that time, the Veteran reported high blood pressure was found in 1975, which is confirmed by service treatment records, although he received no treatment.

A June 2010 VA examination report states that the onset of the Veteran's hypertension was in 1985.  It was noted that in 1984 to 1985 the Veteran had slightly elevated blood pressure and he was subsequently started on antihypertensive medications.  The diagnosis was essential hypertension.  Subsequent VA and private medical records consistently reflect diagnoses of hypertension.

Concerning the etiology of the Veteran's hypertension, in June 2010, a VA examiner opined that that the Veteran's hypertension is not caused by or a result of military service.  In support of this opinion, the examiner stated that following review of all records of military service encounters, there is no documentation of any elevated blood pressures.  There are numerous documented normal blood pressures which were recorded at encounter visits and upon annual physical exams while in the service.  The diagnosis of essential hypertension was made after service.

The Board attaches little probative value to the June 2010 VA examiner's opinion as it is based upon an incomplete or inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  To that effect, the VA examiner's opinion did not address elevated blood pressure readings in service, as listed above, and relied on the absence of an official diagnosis of hypertension prior to 1985.

Because the VA opinion is inadequate, the Board could remand for another opinion.  However, because the medical evidence of record demonstrates in-service blood pressure readings approximating hypertension as defined by VA regulations, and elevated blood pressure readings with a diagnosis of history of high blood pressure within one year of service separation, as well as many subsequent high blood pressure readings over the years until the Veteran's hypertension was officially diagnosed, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Rather, based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record provides an adequate basis on which to grant service connection for hypertension now.  

In reaching this conclusion, the Board considered the VA medical opinions dated January 2008, June 2008, and June 2013, addressing the secondary relationship between the Veteran's hypertension and his service-connected diabetes.

However, the Board finds that the Veteran's service treatment records, in light of the diagnosis of high blood pressure history on the January 1984 VA examination, are sufficient to establish continuity of symptomatology since service to support the chronicity of hypertension in service.  38 C.F.R. §§ 3.303(b), 3.309(a); also see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis, the veteran can establish service connection by demonstrating a continuity of symptomatology, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a)).  Thus, it is not necessary to discuss the probative value of the other VA medical opinions of record.

Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for hypertension is warranted.  38 U.S.C.A. §§ 1154 (a), 5107 (b); 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's coronary artery disease (CAD) has been evaluated as 100 percent disabling from May 25, 2004, and as 30 percent disabling from September 1, 2004, under Diagnostic Code 7005.  Private treatment records show that the Veteran had a cardiac catheterization on May 25, 2004.  He also underwent bypass surgery and transmyocardial revascularization on May 26, 2004.  Under Diagnostic Code 7017, a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery.  After three months following hospital admission for surgery, arteriosclerotic heart disease/coronary artery disease is evaluated under the same rating criteria as set forth in Diagnostic Code 7005.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017.

Under Diagnostic Code 7005 (arteriosclerotic heart disease/coronary artery disease),  a 10 percent rating is assigned for a workload of greater than 7 METs but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required. 

A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent to 50 percent.  

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is LVEF of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).


Rating Period Prior to July 25, 2016

An August 2005 private echocardiogram shows a normal-size left ventricle with ejection fraction of 63 percent.  

A September 2006 private cardiac perfusion imaging report reflects the Veteran's coronary artery disease, post coronary revascularization.  He complained of discomfort in the chest without any ST abnormalities.  Left ventricular volume was 111, wall motion was well preserved, with ejection fraction of 70 percent.  Study failed to show any evidence of inducible ischemia or infarction.

During a November 2007 VA examination, the Veteran reported some continued chest wall pain from the bypass surgery in 2004, but no angina.  There was no history of congestive heart failure.  The Veteran's heart condition required continuous medication.  He reported daily fatigue, constant agnina and dyspnea on mild exertion.  He denied syncope or dizziness.  Stress test results revealed 6 METs by life style.  He was able to walk briskly and wash the car.  No testing was done for left ventricular dysfunction.  The Veteran's heart size was normal on X-ray.  Electrocardiogram (EKG) revealed normal sinus rhythm and nonspecific ST abnormality.  

An October 2008 Echocardiography reveals normal left ventricular systolic function with ejection fraction of 55 percent with mild concentric hypertrophy.  Right ventricular size and function was normal.  There was mitral annular calcification, minor mitral regurgitation, significant left atrial enlargement, and minor tricuspid regurgitation.  There was no pulmonary hypertension or intracardiac thrombus or pencardial fluid.

During a May 2010 VA examination, the Veteran reported substernal chest pain occurring on average once weekly, lasting 2 to 3 minutes not associated with specific activity or exertion.  There was no associated shortness of breath or nausea.  He endorsed sweating with chest pain and shortness of breath on moderate exertion, and positive history of angina, dizziness, fatigue and dyspnea on moderate exertion.  Stress test results were estimated METs of 5 to 7; the Veteran stated that most strenuous activity in a week is shopping at grocery stores due to shortness of breath and fatigue.  The heart size was larger than normal on echocardiogram or electrocardiogram.  Left ventricular dysfunction testing revealed ejection fraction greater than 50 percent.  X-ray of the chest revealed no active cardiopulmonary disease.  Regarding the disability's effects on usual daily activities, the Veteran reported exercise/sports and recreation was limited due to shortness of breath and fatigue.

A June 2010 Echocardiogram reported that although its suboptimal image quality made it difficult to evaluate wall motion and ejection fraction, visually, it appeared that left ventricle was normal in size with an ejection fraction of greater than 50 percent.  Right ventricle was not enlarged.  There was moderate left atrial enlargement, minor mitral and tricuspid regurgitation but no intracardiac thrombus or pericardial fluid.

A January 2011 cardiac perfusion imaging report showed evidence of ischemia, small to moderate in size, in left anterior descending coronary artery distribution.  There was no evidence of infarct.  Left ventricular volume and wall motion was normal, with ejection fraction of 59 percent.

A February 2011 cardiac catheterization report notes that the left ventriculogram revealed normal left ventricular contractility with an ejection fraction of 60 percent.  

An August 2011 private neurology report noted that on review of cardiovascular system, the Veteran had angina, palpitations, and shortness of breath, but no history of rheumatic fever.

A December 2012 VA examination report noted that the Veteran did not have congestive heart failure.  On cardiac functional assessment, the Veteran reported fatigue at the METs level greater than 5 but less than 7, which has been found to be consistent with activities such as golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  There was no evidence of cardiac hypertrophy or dilation.  Left ventricular ejection fraction was 59 percent in January 2011.  

A December 2014 Echocardiogram report noted that the left ventricular size was normal with mild concentric left ventricular hypertrophy.  Left ventricular overall systolic function appeared normal, with the approximate ejection fraction of 65 to 70 percent.  

Private treatment records reflect that the Veteran denied chest pain in March 2015 and February 2016.  He reported shortness of breath with exercise but not at rest.  

Based on the evidence outlined above, the Board finds that the criteria for a disability rating greater than 30 percent have not been met.  There is no competent evidence to show that the Veteran had a workload of 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Accordingly, the preponderance of the evidence is against the claim for a rating in excess of 30 percent prior to July 25, 2016.

Rating Period From January 25, 2016

A July 2016 VA examination report noted a diagnosis of coronary artery disease.  The Veteran has not had congestive heart failure.  There was no evidence of cardiac hypertrophy or cardiac dilation.  EKG and chest x-ray were normal.  Echocardiogram revealed left ventricular ejection fraction of 68 percent; there was mild hypokinesis of the left ventricle.  The examiner noted an exercise stress test was not required.  On interview-based METs test, the Veteran reported dyspnea, fatigue, and dizziness on workload of greater than 3 METs but not greater than 5 METs, which was consistent with activities, such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4mph).  The impact of the Veteran's heart condition on his ability to work was due to shortness of breath when prolong walking and climbing.

Based on the evidence described above, the Board finds that from July 25, 2016, a rating of 60 percent is warranted, because on interview-based METs test, the Veteran reported dyspnea, fatigue, and dizziness on workload of greater than 3 METs but not greater than 5 METs.  However, a rating in excess of 60 percent is not warranted, as there is no competent evidence to show that the Veteran has chronic congestive heart failure, or that he has an ejection fraction of 30 percent or less.  38 C.F.R. § 4.104, Diagnostic Code 7005.  In fact, the Veteran's left ventricular ejection fraction was no less than 50 percent on various test results throughout of the entire rating period on appeal, and the July 2016 VA examiner expressly found that congestive heart failure was not present.  With regard to METs levels, the July 2016 VA examination report notes that the Veteran's activity levels qualify him at METs range of greater than 3 but not greater than 5, which is above those levels required to meet the criteria for the next higher 100 percent rating.  In summary, when viewed in the context of contemporaneous medical evidence, the Board finds that the evidence is insufficient to show that the Veteran has chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or that he has an ejection fraction of less than 30 percent.  Accordingly, from July 25, 2016, the criteria for a rating of 60 percent, not no higher, are shown have been met under Diagnostic Code 7005.

The claims have been reviewed with consideration of whether further staged ratings would be warranted.  However, the evidence shows no distinct periods of time during which the Veteran's symptoms have varied to such an extent that a rating in excess of those assigned herein would be warranted.  38 U.S.C.A. § 5110 (West 2002); Fenderson, 12 Vet. App. at 126.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1) (2016).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected CAD.  See Thun, 22 Vet. App. at 115.  The Veteran's CAD is are evaluated by rating criteria which specifically contemplate the Veteran's decreased activity capability as shown by reduced METs, dyspnea, fatigue, angina, and the need for continuous medications.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  There has been no demonstration of associated functional impairment that has been unaccounted for by the currently assigned schedular ratings.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected CAD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's CAD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, the Veteran is service-connected for bilateral hearing loss; peripheral neuropathy of the bilateral upper and lower extremities; CAD, also claimed as cardiomegaly, enlarged heart, multi-cardiac risk factors, myocardial infarction, sinus bradycardia, shortness of breath on exertion and finding of carotid bruits, valvular problem and ischemic heart disease associated with diabetes mellitus; diabetes mellitus with erectile dysfunction and chronic kidney disease also claimed as renal problem; residuals of prostate cancer also claimed as urinary frequency and nocturia; telangiectasia of the scrotum; bilateral tinnitus; pernicious anemia also claimed as B12 deficiency and dizziness and immune system problems; internal hemorrhoids; cholecystectomy scar; scar of the right inner thigh, residuals of coronary artery bypass surgery; scar of the left inner thigh, residuals of coronary artery bypass surgery; scar of the left forearm, residuals of coronary artery bypass surgery; and scar of the upper chest, residuals of coronary artery bypass surgery.  However, no other service-connected disabilities are before the Board and neither the Veteran nor his representative has sought collective extraschedular consideration.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the Veteran's CAD at issue precludes him from securing or maintaining substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

As the preponderance of the evidence is against the Veteran's claim for assigning a higher rating for CAD, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Bilateral Factor

The Veteran is service-connected for telangiectasia of the scrotum, which is currently evaluated as 10 percent disabling under the provisions of 38 C.F.R. §§ 4.104, 4.118, Diagnostic Codes 7120-7804.

The Veteran contends that the telangiectasia of the scrotum affects both sides of his testicles and the bilateral factor is applicable when rating the disability.  Specifically, he reports that he experiences bleeding on both sides of his scrotum.

The evidence of record shows that the Veteran had a VA urology consultation for this condition in January 2010.  He reported his scrotum bled 3 times per week and he treated this with ice.  Physical examination revealed hundreds of varices.

A February 2010 private treatment record shows greater than 100 scrotal varices/hemangiomas which varied in size, that bled intermittently all over the scrotum.

During a May 2010 VA examination, the Veteran reported that he had an increase in severity of varices which were previously only on the left scrotum and were now on the right as well.  He reported that his main concern was repeated bleeding which occurred about twice per week.  Physical examination showed extensive varices to the bilateral scrotum predominantly on the posterior surface, with no active bleeding.  There was no edema, pain, or ulceration.

An August 2010 private urology record notes the Veteran's history of scrotal hemangioma which continued to bleed but not really change.

A December 2012 VA examination report notes a diagnosis of telangiectasia of the scrotum.  The testes were not examined per the Veteran's request.  

The Board finds that the bilateral factor for rating disabilities cannot be applied to the Veteran's service-connected telangiectasia of the scrotum.  

Pursuant to 38 C.F.R. § 4.26, when a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as 1 disability for the purpose of arranging in order of severity and for all further combinations.  The use of the terms "arms" and "legs" is not intended to distinguish between the arm, forearm and hand, or the thigh, leg, and foot, but relates to the upper extremities and lower extremities as a whole.  The bilateral factor is not applicable unless there is partial disability of compensable degree in each of 2 paired extremities, or paired skeletal muscles.  38 C.F.R. § 4.26 (2016).

The telangiectasia at issue affects the inguinal region, and is not located on the Veteran's legs.  None of the medical evidence on file, including the May 2010 VA examination even suggests that the telangiectasia affect the legs.  The Board points out that, the Veteran's understanding to the contrary notwithstanding, 38 C.F.R. § 4.26 is very specific in limiting its application to (1) the extremities (defined in the regulation as the legs and arms); and (2) paired skeletal muscles.  It does not purport to have broader applicability to any disorder which happens to be bilateral in nature.  It is no more applicable to a "bilateral" groin disorder than it is to "bilateral" hearing loss, injuries affecting both sets of ribs, or disease affecting both lungs or both kidneys. 

The Veteran clearly is not entitled to application of the bilateral factor on account of disability to paired extremities.  Nor is there indication in the record that the telangiectasia at issue is productive of partial disability to paired skeletal muscles.  The Board notes in this regard that inguinal muscles are not contemplated in the muscle injury codes relating to muscles which affect motion of a joint.  See 38 C.F.R. § 4.73, Diagnostic Codes 5310 to 5318. 

In short, the Veteran's telangiectasia on the bilateral scrotum does not involve a partial disability resulting from disease or injury of both arms, or of both legs, or of paired skeletal muscles.

While the Board sympathizes with the Veteran's contentions, the statute and regulations governing the use of the ratings schedule are clear.  As such, there is no basis upon which to grant the Veteran's claim for entitlement to application of the bilateral factor under 38 C.F.R. § 4.26 to merit a disability rating in excess of 10 percent for telangiectasia of the scrotum.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Rating Reduction

The Veteran argues that the reduction of his disability rating for residuals of prostate cancer to 20 percent effective January 1, 2015, was not proper.  

The Veteran's prostate cancer is rated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating is provided for malignant neoplasms of the genitourinary system with active disease or during a treatment process.  The 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local recurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

Based on a thorough review of the record, and for the reasons detailed below, the Board concludes that the reduction in the assigned disability rating for the Veteran's residuals of prostate cancer from 100 percent to 20 percent, effective January 1, 2015, was done in a procedurally correct manner, and that the evidence does not demonstrate that a continuation of the 100 percent rating is appropriate.

A May 2013 rating decision granted service connection for prostate cancer, evaluated as 100 percent disabling, effective January 31, 2013.  The 100 percent rating was reduced, by a rating decision in October 2014, effective January 1, 2015.  Hence, the 100 percent rating was in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply, and a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Additionally, as discussed above, the Veteran was informed of the proposed reduction in the August 2014 letter as well as the August 2014 rating decision, and he was offered the opportunity to identify and/or submit evidence.  Based on this procedural history, the Board concludes that the reduction was done in accordance with the procedure set forth in VA regulations, to include 38 C.F.R. § 3.105(e).  That is, the Veteran received appropriate notice of the proposed reduction and was accorded the opportunity to respond.

A December 2012 private pathology report shows a diagnosis of invasive adenocarcinoma of the prostate.

VA outpatient and private treatment reports dated July 2013 to December 2015 show active problems of benign hypertrophy of the prostate.

A May 2014 VA prostate cancer examination report noted that the Veteran's claims file was reviewed.  The examiner indicated the status of the disease as in remission.  It was noted that the Veteran had radiation therapy which was completed in May 2013.  Currently, he had voiding dysfunction causing increased urinary frequency, with nighttime awakening to void 3 to 4 times.  The voiding dysfunction resulted from benign prostatic hypertrophy, which predates prostate cancer by several years.  The examiner stated that the Veteran did not have any other residual conditions and/or complications due to the prostate cancer or treatment for prostate cancer.  There was no renal dysfunction due to the condition.  

A July 2016 VA male reproductive system conditions examination report notes that the Veteran has voiding dysfunction due to history of prostate cancer.  The voiding dysfunction caused urinary leakage and urinary frequency but did not require the wearing of absorbent material.  The Veteran had daytime voiding interval less than 1 hour and nighttime awakening to void 5 or more times.  The voiding dysfunction caused symptoms of obstructed voiding, including hesitancy, slow stream, weak stream, and decreased force of stream.  The prostate was not examined per the Veteran's request.  The examiner noted that the Veteran did not have a benign or malignant neoplasm or metastases related to his genitourinary condition.  

A July 2016 VA kidney system conditions examination report notes that the Veteran has diabetic nephropathy resulting in renal dysfunction, to include persistent proteinuria.   

In light of the August 2010 and July 2016 VA examinations showing no evidence of local reoccurrence or metastasis, the Board finds that the preponderance of the evidence establishes that the reduction from the previously assigned 100 percent rating for prostate cancer was warranted.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

The medical evidence of record shows that the Veteran does have residuals from prostate cancer.  The Veteran reported voiding dysfunction during the VA examinations.

As such, the Board concludes that the reduction of the Veteran's rating for residuals of prostate cancer from 100 percent to 20 percent, effective January 1, 2015, was proper.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The effective date for the grant of direct service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2)(i).

Pertinent VA regulations provide that a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).

An informal claim is defined as "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

Here, the Veteran contends that he is entitled to an effective date earlier than May 25, 2004, for the award of service connection for CAD.  He specifically contends that he is entitled to an effective date of March 1, 1984, the same date service connection was granted for diabetes mellitus because secondary conditions should be considered as part of the original condition.  In the alternative, he requests effective dates of (1) December 17, 2002, the date a VA stress test produced chest pain, or of (2) May 25, 2004, the date a private echocardiogram report showed he had an enlarged heart.

An August 1989 private hospital report shows that on chest x-ray, there was evidence of borderline cardiomegaly.   

An October 1999 private treatment record stated that cardiac examination was within normal limits.  However, a chest x-ray revealed cardiomegaly.  The diagnoses were cardiomegaly and rule out CAD.  It was noted that the Veteran had cardiomegaly of unknown etiology and CAD should be considered in differential diagnosis.

Private treatment record dated January 2003 shows that the Veteran was seen for chest pains syndrome.  The myocardial perfusion spect test results were discordant with nonischemic clinical and scintigraphic findings but an ischemic ECG.  The treating physician noted that the Veteran had multiple cardiac risk factors including a family history of heart disease, diabetes, and dyslipidemia; he had an abnormal stress test as well.  The physician stated "I would not be surprised if we do find a positive thallium scintigraphy and the only difference here is finding out the extent of myocardium at risk."

A December 2002 VA cardiology consultation report shows that the Veteran report atypical chest pain in the past two years.  On a treadmill stress test, predicted maximum heart rate was attained with the workload of 7 METs and the test was terminated due to lightheadedness.  The conclusion was maximal treadmill stress test with no diagnostic symptoms; EKG changes were suspicious but not definitely diagnostic for ischemia.

In correspondence received by the VA on May 30, 2003, the Veteran claimed that he had a heart disorder which he would like to be re-examined, rated and evaluated for, as a secondary condition from his diabetes.  

A private treatment record dated May 25, 2004 shows that the Veteran underwent a cardiac catheterization for angina pectoris.  The study found that the Veteran had osteal left main stenosis, high-grade proximal left anterior descending disease, and a very small nondominant right coronary artery with some significant mid lesion.  Based on these findings, he was recommended to have coronary bypass surgery as soon as possible.  

An operative report dated May 26, 2004 shows that the Veteran underwent transmyocardial revascularization and triple aortocoronary bypass surgery for diagnoses of myocardial ischemia and CAD.

A November 2007 VA examination report provided an opinion that the Veteran's CAD is at least as likely as not secondary to his diabetes mellitus as diabetes is a known risk factor for all microvascular end organ disease and a known risk factor for the development of CAD.

Based upon a review of the evidence, the Board finds that May 30, 2003 is the earliest effective date assignable for the award of service connection for CAD.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The Board has reviewed the record and identifies the May 30, 2003 correspondence from the Veteran to be a claim of entitlement to service connection for CAD.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  He specifically claimed that he would like to be evaluated for a heart disorder as a secondary condition from his service-connected diabetes.

Thus, the Board construes the written correspondence received on May 30, 2003 as an informal claim for entitlement to service connection for a heart disorder, to include CAD, as secondary to service-connected diabetes.

Regarding the date entitlement arose, although the date of the November 2007 VA examination report may have represented the earliest date that the Veteran proved his claim of secondary service connection, that date is not synonymous with the date entitlement arose.  The date entitlement arose is not the date that the RO receives the evidence but the date to which that evidence refers.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000); see also DeLiosio v. Shinseki, 25 Vet. App. 45, 56 (2011) (citing 38 U.S.C. § 5110(a)) (entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition).  In McGrath, the Board had granted an effective date based on the date of a medical opinion which post-dated the claim.  The Court found that "when an original claim for benefits is pending . . . the date on which the evidence is submitted is irrelevant even if it was submitted over twenty years after the time period in question."  Id.  The Court noted that, "the effective date of an award 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.'"  Id.  (citing 38 U.S.C. § 5110(a)).  In DeLisio, the Court noted that the "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  DeLisio, 25 Vet. App. at 51 (citing 38 C.F.R. § 3.400).

Here, the November 2007 VA examiner related the Veteran's CAD to his service-connected diabetes and opined that diabetes is a known risk factor for the development of CAD.  Then, CAD was officially diagnosed on May 25, 2004, with cardiac catheterization, which resulted in transmyocardial revascularization and triple aortocoronary bypass procedures the next day, for pre-operative diagnoses of myocardial ischemia and CAD.  However, prior to the bypass surgery from diagnoses of myocardial infarction and CAD, the Veteran had abnormal heart studies.  Notably, in October 1999, chest x-ray revealed cardiomegaly, and the treating physician stated that CAD should be considered in differential diagnosis.  In January 2003, the Veteran continued to have chest pain syndrome and had an ischemic ECG.  Thus, a diagnosis of CAD has not been ruled out.  This indicates that his CAD developed prior to his myocardial infarction incident in May 2004.  In other words, the entitlement has arisen prior to the date CAD was officially diagnosed.

However, while the Board recognizes that the date entitlement arose, to service connection for CAD, may have predated the date of claim, the law provides that the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, an effective date shall be May 30, 2003, the date an informal claim for a heart disorder was received by VA.  Thus, the Board finds that the appellant is entitled to an effective date of May 30, 2003, but no earlier, for the grant of entitlement to service connection for CAD.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to a disability rating in excess of 30 percent for CAD, prior to July 25, 2016, is denied.

Entitlement to a disability rating of 60 percent, but no higher, for CAD, from July 25, 2016, is granted. 

The bilateral factor under 38 C.F.R. § 4.26 is not applicable, and a rating in excess of 10 percent for telangiectasia of the scrotum is denied.

The reduction of the disability rating from 100 percent to 20 percent for residuals of prostate cancer effective January 1, 2015 was proper, and restoration of a 100 percent rating is denied.

Entitlement to an effective date of May 30, 2003 for service connection for CAD is granted.


REMAND

As discussed in the Introduction of this decision, the issue of entitlement to service connection for diabetic retinopathy has been raised by the record.  The Board finds that the issue of entitlement to service connection for diabetic retinopathy is "inextricably intertwined" with the issue of entitlement to service connection for a bilateral eye disorder on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  However, as this claim for service connection for diabetic retinopathy has not yet been adjudicated, the Board cannot adjudicate the claim for a bilateral eye disorder and it must be remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Initially adjudicate the issue of the Veteran's entitlement to service connection for diabetic retinopathy.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  If the benefit sought is not granted, the issue should be forwarded to the Board only if an appeal is timely completed.

2.  After completing the above development, and any other development deemed necessary, readjudicate the claim of entitlement to service connection for a bilateral eye disorder, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


